Bloodworth, J.
(After stating the foregoing facts.) This case is controlled by the ruling in Towner v. Griffin, 115 Ga. 965 (43 S. E. 363). In that case Mr. Justice Cobb said: “The code provides that every application made to the ordinary for the granting of any order shall be by petition in writing, stating the ground of such application and the order sought. Civil Code [1895], § 4354. It is also provided that all objections or caveats to an order sought shall be writing setting forth the grounds of such caveat. Civil Code [1895], § 4356. It has been held that a caveat to an application for letters of administration should show that the caveator is interested in the estate, either as a creditor of the estate or an heir at law of the decedent. Williams v. Williams, 113 Ga. 1006 [39 S. E. 474], and case cited. The reason for this rule is that a mere interloper should not be allowed to interfere where a proper application has been made for letters of administration upon the estate. A person who is not concerned in any way in the question should, of course, not be heard before the court. While there is no ruling to the effect that an application for letters of administration must show that the applicant is an heir at law or a creditor, or for some other reason entitled to the administration, it would seem that the principle at the foundation of the ruling above referred to would apply in such a case. Except in those cases where the law authorizes the county administrator or the clerk of the superior court to *298be appointed administrator upon an estate, the law does not recognize the right of any one to be appointed administrator, unless he is an heir at law of the decedent, or a creditor of the estate, or otherwise interested therein. as legatee or devisee, or has been selected by a majority, of the heirs at law as administrator, or has been associated as coadministrator with one who is entitled to the administration for some one or more of the reasons just referred to. Civil Code [1895], § 3367. No other person than those just referred to is entitled to be appointed administrator; and it would seem that no other person should be allowed to file an application for letters of administration, and thus involve the estate and those interested therein in the expense necessary to determine whether an administration is necessary or to defeat the application of a mere intermeddler. If the heirs and creditors and all other persons interested in the estate are satisfied to allow the same to go unrepresented, it is no concern of one who has no interest whatever in the estate. In the present case the application does not allege that the applicant has any interest whatever in his own right in the estate, or that he represents, either as next friend or otherwise, any one who is interested in the estate. He does not show upon the face of his application that he has any right to bring before the court the question as to whether administration should be had upon the estate. The section of the code which requires that every application made -to the ordinary must state ‘the ground of such application/ when applied to a petition for letters of administration, means that the applicant must show in his application that he has such an interest in the estate, either in his own right or as the representative of some other person, as would authorize him to bring the estate before the court in order that it might determine whether there should be representation thereon.”

Judgment affirmed.

Broyles, C. J., and Luke, J., concur.